DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 07/18/2022.
Applicant’s cancelation of claim 12 is acknowledged and require no further examining.  Claims 5 and 7-9 are withdrawn for being drawn to a non-elected species.  Claims 1-4, 6, 10-11, and 13-17 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figures 1-4, in the reply filed on 08/05/2021 is acknowledged.

Claims 5 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference signs for the support containers as disclosed in paragraph 45 of the amended specification.  

The drawings are objected to because the figures need to consist of solid black lines of uniform thickness.  For example, the character reference numbers and arrows have solid uniform thickness while the claimed invention is depicted by dotted lines.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. [MPEP 608.02 V(I)]

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “to fill the first group of electronic cigarettes and the second group of electronic cigarettes with at least one filling product while the electronic cigarettes are disposed at the housings … a plurality of support containers for supporting the electronic cigarettes of the first group of electronic cigarettes and of the second group of electronic cigarettes while the electronic cigarettes of the first group of electronic cigarettes and of the second group of electronic cigarettes are being filled in the filling station” renders claim 1 vague and indefinite because it is unclear how supporting containers support the electronic cigarettes.  The phrase discloses the electronic cigarettes are situated in the housing as the electronic cigarettes are being filled and disclose the electronic cigarettes are supported in the support containers as the electronic cigarettes are being filled.  It is unclear how the electronic cigarettes are filled while being situated in the housings and supported in the support containers.  For examining purposes, the electronic cigarettes are supported by the support containers and the support containers are situated in the housing.
Regarding claim 14, the phrase “said transfer devices” renders claim 14 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 14 is dependent of claim 1 and claim 1 does not disclose a transfer device.  For examining purposes, claim 14 is interpreted to be dependent of claim 13.
Regarding claim 17, the phrase “the inlet sections and the outlet sections” renders claim 17 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 17 is dependent of claim 15 and claim 15 disclose a straight inlet section and a straight outlet section.  Claim 15 does not disclose an inlet section and an outlet section.  For examining purposes, the phrase is interpreted as “the straight inlet sections and the straight outlet sections”.
Claims 2-11, 13, 14-16 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7,278,531) in view of references Zodrow (4,467,847) and Boldrini (WO 2015/140768).
Regarding claim 1, Hartness et al. discloses a system comprising:
a first working station (S) and a second working station (downstream of 802) configured to perform assembly on a group of containers (C),
wherein the first working station (S) and a second working station (downstream of 802) are being disposed upstream and downstream of a first conveying path (400); and
a single filling station (600) including housings (628), wherein the single filling station (600) is configured to:
receive, at a first loading zone (606), the group of containers (C) from the first working station (S);
fill the group of containers (C) with at least one filling product while the containers are disposed in the housings (628); and
release the group of containers (C) at a first unloading zone (608) towards the second working station (downstream of 802);
a plurality of support containers (412) for supporting the group of containers (C) while they are being filled in the filling station (600);
a first pickup means (300) for picking up the group of containers (C) leaving the first working station (S) and placing them in the support containers (412);
a second pickup means (800) for picking up the group of containers (C) from the support containers (412) leaving the filling station (600);
a first auxiliary path (see figure 1A below) which connects the first unloading zone (608) to the first loading zone (606), on the outside of the filling station (600); and
wherein the support containers (412) being conveyed along the first auxiliary path (see figure 1A below) after the group of containers (C) have been picked up from the support containers (412).
(Figure 1A, 1B, 3, 4 and Column 6 lines 49-67 through Column 7 lines 1-2, Column 7 lines 46-49, Column 8 lines 60-65, Column 9 lines 11-14, Column 12 lines 52-61, Column 13 lines 62-67 through Column 14 lines 1-7) 
[AltContent: textbox (Straight Inlet Section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Straight Outlet Section)][AltContent: textbox (Hartness et al.)][AltContent: textbox (Auxiliary Path)][AltContent: arrow]
    PNG
    media_image1.png
    500
    726
    media_image1.png
    Greyscale

However, Hartness et al. do not disclose at third working station and fourth working station configured to process a second group of containers, a second loading zone, a second unloading zone, and a second auxiliary path, and do not disclose the containers are electronic cigarettes.
Zodrow disclose a system comprising:
a first working station (station upstream of conveyor 37) and a second working station (45),
wherein the first working station (station upstream of conveyor 37) and the second working station (45) being disposed upstream and downstream of a first conveying path (37) respectively;
a third working station (station upstream of conveyor 50) and a fourth working station (57),
wherein the third working station (station upstream of conveyor 50) and the fourth working station (57) being disposed upstream and downstream of a second conveying path (50) respectively; and
a single filling station (40) configured to:
receive, at a first loading zone (39), the first group of containers;
receive, at a second loading zone (51), the second group of containers;
fill the first group of containers and the second group of containers;
release the first group of containers at a first unloading zone (41);
release the second group of containers at a second unloading zone (53);
(Figure 8 and Column 6 lines 1-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Hartness et al. by incorporating the third and fourth working stations and the second conveyor path as taught by Zodrow, since column 1 lines 48-54 of Zodrow states such a modification would allow the system to produce the same output as two complete machines without require the great expenditure of two complete machines.
When modifying Hartness et al. in view of Zodrow, the second conveyor path would include a second loading zone, a second unloading zone, and a second auxiliary path.
Boldrini discloses the need of producing cartridges of electronic cigarettes by filling the cartridges with liquid and then sealing the cartridges. (Page lines 18-34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al. and Zodrow by incorporating the processing of filling and sealing cartridges of electronic cigarettes, thereby fulfilling the need of producing cartridges of electronic cigarettes.
Boldrini discloses the process of forming electronic cigarettes cartridge includes: assembling the cartridge; filling the cartridge; and plugging the cartridge. (Page 1 lines 18-27)  When modifying Hartness et al. in view of Boldrini, the first and second working stations are interpreted to perform assembly of electronic cigarettes.
Regarding claim 2, Hartness et al. modified by Zodrow and Boldrini disclose the housings (Hartness et al. – 628) are positioned along a circular path (Hartness et al. – Figure 2) and rotatable in a first rotation direction about the axis of the circular path (Hartness et al. – Figure 2) to receive the first group of electronic cigarettes and the second group of electronic cigarettes, and the filling station (Hartness et al. – 600) further comprises:
a least a first group of filling heads (Hartness et al. – 618) for filling the first group of electronic cigarettes and the second group of electronic cigarettes,
wherein, along the circular path (Hartness et al. – Figure 2) the first unloading zone (Zodrow - 41) is disposed between the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51), and
wherein the second unloading zone (Zodrow – 53) is disposed between the second loading zone (Zodrow – 51) and the first loading zone (Zodrow – 39).
(Hartness et al. – Figure 2 and Column 8 lines 60-61, Column 9 lines 11-12, 43-47)
(Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 3, Hartness et al. modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed at opposite quadrants of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 4, Hartness et al. modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed in two different semicircles of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 11, Hartness et al. modified by Zodrow and Boldrini disclose a first conveying path and a second conveying path. (Hartness et al. – Figure 1A and Column 7 lines 31-35) (Zodrow – Figure 8 and Column 6 lines 1-29)
However, Hartmess et al. modified by Zodrow and Boldrini do not disclose each conveyor path define a C-shaped profile and are symmetrical to each other.
It would have been obvious to the person of ordinary skill in the art to have each conveyor path define a C-shaped profile and are symmetrical to each other, since it has been held that a change in shape is a matter of design choice absent of persuasive evidence that the particular change is significant.  The person of ordinary skill in the art would be motivated to modify the conveyor path in order to allow the first, second, third, and fourth working station to be position in the desired positions.
Therefore, it would have been prima facie obvious to modify Hartness et al., Zodrow and Boldrini to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 13, Hartness et al. modified by Zodrow and Boldrini disclose, at the first (Zodrow – 39) and second (Zodrow – 51) loading zones and the first (Zodrow – 41) and second (Zodrow – 53), said system includes corresponding transfer devices (Hartness et al. – 612, 614). (Hartness et al. – Column 9 lines 20-27)
Regarding claim 15, Hartness et al. modified by Zodrow and Boldrini disclose, at the first (Zodrow – 39) and second (Zodrow – 51) loading zones, both the first and second auxiliary paths (Hartness et al. – see figure 1A above) comprise a straight inlet section (Hartness et al. – see figure 1A above), and, at the first (Zodrow – 41) and second (Zodrow – 53) loading zones, both the first and second auxiliary paths (Hartness et al. – see figure 1A above) comprise a straight outlet section (Hartness et al. – see figure 1A above), wherein the straight inlet sections (Hartness et al. – see figure 1A above) and the straight outlet sections (Hartness et al. – see figure 1A above) being outside of the filling station (Hartness et al. – 600). (Hartness et al. – Figure 1A)
Regarding claim 16, Hartness et al. modified by Zodrow and Boldrini disclose each straight inlet section (Hartness et al. – see figure 1A above) is parallel with respect to the corresponding straight outlet sections (Hartness et al. – see figure 1A above). (Hartness et al. – Figure 1A)
Regarding claim 17, Hartness et al. modified by Zodrow and Boldrini disclose the straight inlet section (Hartness et al. – see figure 1A above) and the straight outlet sections (Hartness et al. – see figure 1A above) are all parallel to each other. (Hartness et al. – Figure 1A) (Zodrow – Figure 8)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7,278,531) in view of references Zodrow (4,467,847) and Boldrini (WO 2015/140768) as applied to claim 2 above, and further in view of reference Bausch et al. (3,986,320).
Regarding claim 6, Hartness et al. modified by Zodrow and Boldrini disclose the claimed invention as stated above but do not disclose a second group of filling heads and do not disclose first and second groups of filling heads perform a forward stroke in a first direction and perform a return stroke in a second direction.
Bausch et al. disclose a filling apparatus (34) comprising: a circular transport path (6); and a filling heads (36), wherein the containers (10) to be filled are moved along the circular transport path (6), and wherein the filling heads (36) perform a forward stroke in a first direction and perform a return stroke in a second direction. (Figure 2, 11 and Column 2 lines 20-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al., Zodrow, and Boldrini by incorporating the filling heads perform a forward strike from the loading zone to the unloading zone and perform a return stroke from the unloading zone to the loading zone as taught by Bausch et al., since column 2 line 14-19 and 26-30 of Bausch et al. states such a modification would allow the containers to move substantially constant rate while preventing potentially damaging shock.
Since Hartness et al. in view of Zodrow disclose a first and second loading zone, a first and second unloading zone, and a first and second conveying path, when modifying Hartness et al., Zodrow, and Boldrini in view of Bausch et al., the system is interpreted to include a first group of filling heads configure to fill the first group of electronic cigarettes and a second group of filling heads configured to fill the second group of electronic cigarettes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7,278,531) in view of references Zodrow (4,467,847), Boldrini (WO 2015/140768), and and Bausch et al. (3,986,320) as applied to claim 6 above, and further in view of reference Wegscheider et al. (5,222,346).
Regarding claim 10, Hartness et al. modified by Zodrow, Boldrini, and Bausch et al. disclose the claimed invention as stated above but do not disclose the first group of filling heads and the second group of filling heads dispense different filling products.
Wegscheider et al. disclose a filling and sealing comprising two different production lines (21, 22, 23, 24), wherein a different product is placed in the container on each production line. (Figure 2 and Column 6 lines 5-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al., Zodrow, Boldrini, and Bausch et al. by incorporating different products for the first and second groups of filling heads as taught by Wegscheider et al., since column 6 lines 10-16 of Wegscheider et al. states such a modification would allow one machine to make different products at the same time.

Claims 1-4, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bedin (5,158,168) in view of references Zodrow (4,467,847) and Boldrini (WO 2015/140768).
Regarding claim 1, Bedin discloses a system comprising:
a first working station (upstream of 2) and a second working station (downstream of 2) configured to perform assembly on a group of containers (3),
wherein the first working station (upstream of 2) and a second working station (downstream of 2) are being disposed upstream and downstream of a first conveying path (2); and
a single filling station (1) including housings (see figure 1 below), wherein the single filling station (1) is configured to:
receive, at a first loading zone (8), the group of containers (3) from the first working station (upstream of 2);
fill the group of containers (3) with at least one filling product while the containers are disposed in the housings (see figure 1 below); and
release the group of containers (3) at a first unloading zone (10) towards the second working station (downstream of 2);
a plurality of support containers (7) for supporting the group of containers (3) while they are being filled in the filling station (1);
a first pickup means (4) for picking up the group of containers (3) leaving the first working station (upstream of 2) and placing them in the support containers (7);
a second pickup means (17) for picking up the group of containers (3) from the support containers (7) leaving the filling station (1);
a first auxiliary path (see figure 1 below) which connects the first unloading zone (10) to the first loading zone (8), on the outside of the filling station (1); and
wherein the support containers (7) being conveyed along the first auxiliary path (see figure 1 below) after the group of containers (3) have been picked up from the support containers (7).
(Figure 1 and Column 3 lines 23-40, 50-56)
[AltContent: textbox (Housing)][AltContent: arrow][AltContent: textbox (Auxiliary Path)][AltContent: textbox (Bedin)][AltContent: arrow]
    PNG
    media_image2.png
    339
    737
    media_image2.png
    Greyscale

However, Bedin does not disclose at third working station and fourth working station configured to process a second group of containers, a second loading zone, a second unloading zone, and a second auxiliary path, and do not disclose the containers are electronic cigarettes.
Zodrow disclose a system comprising:
a first working station (station upstream of conveyor 37) and a second working station (45),
wherein the first working station (station upstream of conveyor 37) and the second working station (45) being disposed upstream and downstream of a first conveying path (37) respectively;
a third working station (station upstream of conveyor 50) and a fourth working station (57),
wherein the third working station (station upstream of conveyor 50) and the fourth working station (57) being disposed upstream and downstream of a second conveying path (50) respectively; and
a single filling station (40) configured to:
receive, at a first loading zone (39), the first group of containers;
receive, at a second loading zone (51), the second group of containers;
fill the first group of containers and the second group of containers;
release the first group of containers at a first unloading zone (41);
release the second group of containers at a second unloading zone (53);
(Figure 8 and Column 6 lines 1-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bedin by incorporating the third and fourth working stations and the second conveyor path as taught by Zodrow, since column 1 lines 48-54 of Zodrow states such a modification would allow the system to produce the same output as two complete machines without require the great expenditure of two complete machines.
When modifying Bedin in view of Zodrow, the second conveyor path would include a second loading zone, a second unloading zone, and a second auxiliary path.
Boldrini discloses the need of producing cartridges of electronic cigarettes by filling the cartridges with liquid and then sealing the cartridges. (Page lines 18-34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Bedin and Zodrow by incorporating the processing of filling and sealing cartridges of electronic cigarettes, thereby fulfilling the need of producing cartridges of electronic cigarettes.
Boldrini discloses the process of forming electronic cigarettes cartridge includes: assembling the cartridge; filling the cartridge; and plugging the cartridge. (Page 1 lines 18-27)  When modifying Bedin in view of Boldrini, the first and second working stations are interpreted to perform assembly of electronic cigarettes.
Regarding claim 2, Bedin modified by Zodrow and Boldrini disclose the housings (Bedin – see figure 1 above) are positioned along a circular path (Bedin – Figure 1) and rotatable in a first rotation direction about the axis of the circular path (Bedin – Figure 1) to receive the first group of electronic cigarettes and the second group of electronic cigarettes, and the filling station (Bedin – 1) further comprises:
a least a first group of filling heads (Bedin – see figure 1 above) for filling the first group of electronic cigarettes and the second group of electronic cigarettes,
wherein, along the circular path (Bedin – Figure 1) the first unloading zone (Zodrow - 41) is disposed between the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51), and
wherein the second unloading zone (Zodrow – 53) is disposed between the second loading zone (Zodrow – 51) and the first loading zone (Zodrow – 39).
(Hartness et al. – Figur 1)
(Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 3, Bedin modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed at opposite quadrants of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 4, Bedin modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed in two different semicircles of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 11, Bedin modified by Zodrow and Boldrini disclose a first conveying path and a second conveying path. (Hartness et al. – Figure 1) (Zodrow – Figure 8 and Column 6 lines 1-29)
However, Bedin modified by Zodrow and Boldrini do not disclose each conveyor path define a C-shaped profile and are symmetrical to each other.
It would have been obvious to the person of ordinary skill in the art to have each conveyor path define a C-shaped profile and are symmetrical to each other, since it has been held that a change in shape is a matter of design choice absent of persuasive evidence that the particular change is significant.  The person of ordinary skill in the art would be motivated to modify the conveyor path in order to allow the first, second, third, and fourth working station to be position in the desired positions.
Therefore, it would have been prima facie obvious to modify Bedin, Zodrow and Boldrini to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 13, Bedin modified by Zodrow and Boldrini disclose, at the first (Zodrow – 39) and second (Zodrow – 51) loading zones and the first (Zodrow – 41) and second (Zodrow – 53), said system includes corresponding transfer devices (Bedin – 4, 17). (Bedin – Column 3 lines 23-27, 50-54)
Regarding claim 14, Bedin modified by Zodrow and Boldrini disclose the transfer devices (Bedin – 4, 17) have a star wheel configuration. (Bedin – Figure 1 and Column 3 lines 23-27, 50-54)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bedin (5,158,168) in view of references Zodrow (4,467,847) and Boldrini (WO 2015/140768) as applied to claim 2 above, and further in view of reference Bausch et al. (3,986,320).
Regarding claim 6, Bedin modified by Zodrow and Boldrini disclose the claimed invention as stated above but do not disclose a second group of filling heads and do not disclose first and second groups of filling heads perform a forward stroke in a first direction and perform a return stroke in a second direction.
Bausch et al. disclose a filling apparatus (34) comprising: a circular transport path (6); and a filling heads (36), wherein the containers (10) to be filled are moved along the circular transport path (6), and wherein the filling heads (36) perform a forward stroke in a first direction and perform a return stroke in a second direction. (Figure 2, 11 and Column 2 lines 20-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Bedin, Zodrow, and Boldrini by incorporating the filling heads perform a forward strike from the loading zone to the unloading zone and perform a return stroke from the unloading zone to the loading zone as taught by Bausch et al., since column 2 line 14-19 and 26-30 of Bausch et al. states such a modification would allow the containers to move substantially constant rate while preventing potentially damaging shock.
Since Bedin in view of Zodrow disclose a first and second loading zone, a first and second unloading zone, and a first and second conveying path, when modifying Bedin, Zodrow, and Boldrini in view of Bausch et al., the system is interpreted to include a first group of filling heads configure to fill the first group of electronic cigarettes and a second group of filling heads configured to fill the second group of electronic cigarettes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bedin (5,158,168) in view of references Zodrow (4,467,847), Boldrini (WO 2015/140768), and Bausch et al. (3,986,320) as applied to claim 6 above, and further in view of reference Wegscheider et al. (5,222,346).
Regarding claim 10, Bedin modified by Zodrow, Boldrini, and Bausch et al. disclose the claimed invention as stated above but do not disclose the first group of filling heads and the second group of filling heads dispense different filling products.
Wegscheider et al. disclose a filling and sealing comprising two different production lines (21, 22, 23, 24), wherein a different product is placed in the container on each production line. (Figure 2 and Column 6 lines 5-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Bedin, Zodrow, Boldrini, and Bausch et al. by incorporating different products for the first and second groups of filling heads as taught by Wegscheider et al., since column 6 lines 10-16 of Wegscheider et al. states such a modification would allow one machine to make different products at the same time.

Response to Arguments
The Amendments filed on 07/18/2022 have been entered.  Applicant’s cancelation of claim 12 is acknowledged and require no further examining.  Claims 5 and 7-9 are withdrawn for being drawn to a non-elected species.  Claims 1-4, 6, 10-11, and 13-17 are pending in the application.

In response to the arguments of the objections toward the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
A new Fig. 13 is submitted herewith, showing the support containers and addressing the drawing objection and rejections under claim 112.

The new Figure 13 does not indicate the support containers and does not address the objections toward need to consist of solid black lines of uniform thickness.  Therefore, the objections are maintained.

    PNG
    media_image3.png
    814
    520
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    885
    572
    media_image4.png
    Greyscale


In response to the arguments of the rejections under 35 U.S.C. 103 with reference Hartness et al. (7,278,531) in view of references Zodrow (4,467,847) and Boldrini (WO 2015/140768), Examiner finds the arguments not persuasive.
Applicant states:
The containers, as also described in paragraph [0045] of the application as published, are of the “godet type” and are therefore different from the link bodies 412 described by Hardness (which seem rather to exhibit a “chain” configuration).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., godet type support container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
That is to say, in Hartness, the containers are never transferred, along with the electronic cigarettes, to and from the filling station.  The filling station of Hartness is not configured to receive and hold the containers, since it has no housings for the containers.

In Figure 1B of Hartness et al., the support containers (412) are shown to be transferred to the filling station (600) and transferred from the filling station (600).  This is further disclosed in column 9 lines 20-27 of Hartness et al., wherein the loading transfer device (612) is disclosed to move the support containers (412) onto the filling station (600) and the unloading transfer device (614) is disclosed to move the support containers (412) off the filling station (600).  
In column 14 lines 1-11 of Hartness et al., the filling station (600) is disclosed to include housings (628) that are configured to receive the support containers (412) when the support containers (412) are moved onto the filling station (600).
Therefore, Hartness et al. does disclose a support container that is: moves along an auxiliary path; receives an empty container; transferred to a filling station; supports the empty container while being filled; transferred away from the filling station; releases the filled container; and is conveyed back along the auxiliary path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 8, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731